Citation Nr: 0635680	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a disability rating in excess of 
40 percent for lumbosacral myositis with left radiculopathy 
subsequent to February 13, 2003.

3.  Entitlement to a disability rating for lumbosacral 
myositis with left radiculopathy in excess of 10 percent 
prior to February 13, 2003.

4.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984, with subsequent service with the Army Reserve.  He was 
transferred to the retired reserves in November 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2002 and March 2003 rating decisions.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The cumulative evidence of record does not support a 
finding that the veteran's cervical spine disability is 
related to a 1981 fall.

2.  Arthritis of the cervical spine was not initially 
manifest within one year of his discharge from active duty.

3.  Prior to July 8, 1998, the medical evidence failed to 
show that the veteran's back impairment was more than slight.

4.  Prior to July 8, 1998, the medical evidence failed to 
show intervertebral disc syndrome (IVDS) that was more than 
slight.

5.  The veteran had limitation of flexion of his spine to 30 
degrees on July 8, 1998, and he was diagnosed with 
radiculopathy.

6.  The medical evidence of record fails to show that the 
veteran's IVDS is pronounced.  

7.  No evidence has been presented showing that prolonged bed 
rest has been prescribed by a doctor.

8.  The medical evidence reflects mild incomplete paralysis 
of the sciatic nerve in the left lower extremity, which is 
related to the veteran's service-connected back disability.

9.  The medical evidence fails to reflect mild incomplete 
paralysis of the sciatic nerve in the right lower extremity.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred during 
service and arthritis of the cervical spine may not be 
presumed to have had its inception during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, .307, 3.309 (2005).

2.  The criteria for a rating in excess of 10 percent for a 
lower back disability earlier than July 8, 1998 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DC) 5292, 5293 (1997).

3.  The criteria for a 40 percent rating for a lower back 
disability were met as of July 8, 1998.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DC) 5292, 5293 (1997).

4.  The criteria for a separate 10 percent rating for 
radiculopathy of the left lower extremity have been met from 
September 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran contends he injured his cervical spine during an 
incident in service when he fell from a tank.  This incident 
is reflected in his service medical records in that there is 
a May 1981 report showing that the veteran fell from an 
armored vehicle onto the ground, hitting his head and 
lacerating the skin on the left side of his face.  He 
suffered no loss of consciousness.  Upon examination his 
cranial nerves were intact and his deep tendon reflexes were 
normal.  The treating physician deemed that no X-ray or 
laboratory studies were needed.  The service medical records 
contain no further references to the injury or any sequelae.  
The remainder of the veteran's active service medical records 
and service reserve medical records through 2000 contain no 
references to neck pain, complaints or treatment.  

That the veteran currently has arthritic changes and 
degenerative disc disease of the cervical spine is not in 
dispute.  Medical evidence, including magnetic resonance 
imagining and X-ray studies confirming this diagnosis are of 
record.  What is in dispute is whether any nexus to service 
exists.  To aid in resolving this question, the VA obtained a 
medical opinion in October 2005 from a physician who was able 
to perform a clinical examination of the veteran and to 
review the veteran's service medical records, including the 
one reflecting the May 1981 injury.  Based upon the 
examination and records review, the examiner concluded that 
it is unlikely that the veteran's current cervical spine 
disability was linked to the 1981 fall.  In reaching this 
conclusion, the examiner highlighted X-ray reports from 1991 
and 2001 which were not interpreted as showing degenerative 
joint changes in the cervical spine, and the fact that the 
veteran did not complain of neck pain at the time of the 1981 
injury or for many years thereafter.

In support of his claim for service connection, the veteran 
submitted a report from a private physician, who also had 
access to the veteran's service medical records and VA 
medical records.  This physician noted that the veteran had 
not suffered any injury to his neck other than the fall in 
service.  The physician cited studies finding that initial, 
occult injuries to the spine often lead to later accelerated 
osteoarthritic changes in the spine.  He then postulated that 
the veteran experienced such an injury in 1981 when he fell 
and hit his head, concluding that "contusion and extension 
sprain can conceivably have occurred and caused sufficient 
impact strain on the cervical spine to result in occult 
injury to the spinal cord."

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In fulfilling this responsibility, the Board accords greater 
probative weight to the opinion of the VA examiner.  In 
reaching this conclusion, we rely heavily upon the absence of 
complaints involving his neck either at the time of the 1981 
fall or for many years later.  The fact that the treating 
physician in 1981 did not feel any further testing was 
necessary indicates that the veteran did not report or 
otherwise display symptoms which might have been indicative 
of a possible neck injury, even after falling and striking 
his head.  This contemporaneous record must be accorded 
greater weight under these circumstances than the opinion of 
the private physician rendered nearly twenty-five years 
later, that "sprain can conceivably have occurred."  The VA 
examiner's opinion is well-supported and in accordance with 
the contemporaneous medical evidence, while the private 
physician's opinion, although preceded by an awareness of a 
reasonably accurate history is more an expression of 
speculation of what could have occurred had a contusion or 
extension sprain occurred.  Records at the time show no such 
injury.  

Thus, the Board concludes that service connection for a 
cervical spine disability is not warranted on a direct 
service connection basis.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Likewise, in the absence of any showing of 
arthritis in the cervical spine within one year of the 
veteran's discharge from active duty in 1984, service 
connection may not be presumed under law either.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the veteran's 
claim and service connection for a cervical spine disability 
is denied.


II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's lower back disability is currently rated as 40 
percent disabling which was made effective February 13, 2003.  
Prior to that, the veteran's back was rated as 10 percent 
disabling from December 26, 1991.  During the course of this 
appeal, the criteria for evaluating spine disability changed 
twice.  The first occurred in September 2002, and the second 
in September 2003.  In this decision, the Board will consider 
the criteria in effect prior to September 2002; the criteria 
in effect between September 2002 and September 2003; and the 
criteria effective from September 2003.  

Under the regulations in effect prior to September 2002, a 10 
percent rating was assigned for mild IVDS; a 20 percent 
rating was assigned for moderate IVDS with recurring attacks; 
a 40 percent rating was assigned for severe IVDS manifested 
by recurring attacks with intermittent relief; and a 60 
percent rating was assigned for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
either depending on the number of incapacitating episodes a 
person has in the past 12 months, or based on the orthopedic 
and neurologic manifestations of the disability.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is assigned for incapacitating episodes with a total duration 
of between 4 and 6 weeks; while a 60 percent rating is 
assigned for incapacitating episodes with a total duration of 
at least 6 weeks during the past 12 months.

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 10 percent evaluation assigned 
for slight limitation of motion, a 20 percent evaluation 
assigned for moderate limitation of motion, and a 40 percent 
evaluation assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Ratings in 
excess of 40 percent were only available if ankylosis was 
present.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of normal motion were not provided in the 
prior rating criteria, guidance can be obtained from the 
amended regulations.  The regulations define normal forward 
flexion of the thoracolumbar spine as zero to 90 degrees, 
extension as zero to 30 degrees, left and right lateral 
flexion as zero to 30 degrees, and left and right lateral 
rotation as zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2005).

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  A rating in 
excess of 40 percent for the orthopedic manifestations is not 
available unless ankylosis is present.

Entitlement to a rating in excess of 10 percent earlier than 
February 13, 2003

The medical evidence shows that an increased 40 percent 
evaluation was warranted for the veteran's disability from 
July 1998, but that a rating in excess of 10 percent prior to 
that is not warranted.  

In December 1991, X-rays of the veteran's lumbosacral spine 
showed partial sacralization at L5, but segmented vertebral 
bodies and intervertebral disc spaces were normal.  A VA 
examination in January 1993 revealed degenerative joint 
disease of the lumbosacral spine with muscle spasms, but the 
examiner found that the veteran's gait was normal; and, while 
pain limited the veteran's range of motion in his lower back, 
there was no associated neurological symptomatology noted.

Treatment records from 1996 and 1997 continue to reflect back 
pain, although it was described as off-and-on by one record.  
In April 1998, the veteran's back condition warranted a 
medical evaluation to determine if he was fit for duty (which 
concluded that he was fit).  

At an examination on July 8, 1998, a private doctor, Dr. 
Irizarry, indicated that the veteran's back pain had become 
severe and unresponsive to treatment; and he found severe 
lumbar tenderness with flexion limited to 30 degrees, as well 
as the presence of radiculopathy.  A CT scan in October 1998 
revealed that the veteran had a herniated disc at L4-L5.  A 
treatment record in November 1998 noted that the veteran's 
back pain had been progressively worse since 1996, although 
there was no bowel or bladder dysfunction noted.  

In August 2000, the veteran underwent a VA examination, where 
he was noted to have numbness in the left lower extremity 
with lancinating pain.  The veteran indicated that he was 
absent from work about once per month due to exacerbations of 
his back disability, and each absence lasted for two to three 
days.  Range of motion testing of the back showed flexion to 
20 degrees and extension to 5 degrees.  The veteran was 
diagnosed with lumbosacral myositis and lumbar radiculopathy.

The veteran underwent extensive physical therapy in 1999 and 
2000, and eventually had surgery to address his herniated 
disc in 2000.  Nevertheless, even after surgery, the veteran 
still only had 30 degrees of motion in his back (as noted in 
December 2000).

The veteran underwent an arthritis examination in November 
2002 where it was noted that he had severe polyarthritis 
which limited the range of motion in his back to 30 degrees. 

Although a memorandum dated in July 1999 found that the 
veteran was fit for further military service, the medical 
evidence reflects that the veteran struggled for many years 
with a progressively worsening back condition, which Dr. 
Irizarry described as severe and unresponsive to treatment on 
July 8, 1998.  The veteran was also shown on that date to 
have significant limitation of motion in his back (30 degrees 
of flexion), which was confirmed at several subsequent 
examinations (both VA and private).  As such, the veteran is 
entitled to a 40 percent rating as of the date of the 
examination showing his back disability to be severe (July 8, 
1998).  Prior to that date, the medical evidence fails to 
show that the veteran's back condition was more than slight.  
There was no indication of significant limitation of motion 
in the treatment records, and at least one treatment record 
described the veteran's back pain as off and on.  
Furthermore, earlier records describe the veteran's gait as 
normal, and detected little neurological symptomatology.

Nevertheless, a rating in excess of 40 percent is not 
warranted, as there is no showing that the veteran had 
ankylosis, as even VA examinations as recently as October 
2005 fail to note the presence of any ankylosis.

The evidence also fails to show that the veteran had IVDS of 
such severity so as to warrant a rating in excess of 40 
percent.  In 1991, the veteran's intervertebral disc spaces 
were normally visualized by X-rays.  The veteran was noted to 
have discogenic disease at a VA examination in January 1993.  
However, there were no radicular signs and the neurologic 
examination was normal.  The veteran also had a normal gait.  
Treatment records fail to describe the condition of the 
veteran's IVDS, until Dr. Irizarry's examination in July 
1998, where the veteran's back pain was noted to have become 
severe and unresponsive to treatment.  Dr. Irizarry found 
severe lumbar tenderness with flexion limited to 30 degrees, 
noted the presence of radiculopathy, and he confirmed that 
the veteran had a herniated nucleus pulposus (HNP).  However, 
Dr. Irizarry found the deep tendon reflexes in the veteran's 
ankles to be normal and there was no evidence of absent ankle 
jerk reported.   As such, this examination fails to show that 
the veteran's IVDS was pronounced, and it similarly fails to 
show persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
While the veteran's HNP may have been severe, as it 
eventually necessitated surgery in November 1999, severe IVDS 
only warrants a 40 percent rating which is what he is already 
receiving.  

Furthermore, while earlier treatment records diagnosed the 
veteran with an HNP, the July 1998 examination was the first 
record which showed the condition to be more than mild, as 
the earlier treatment records failed to describe the 
veteran's IVDS as incapacitating in any way.

Accordingly, a rating of 40 percent rating is assigned for 
the veteran's back disability, effective July 8, 1998, but no 
earlier.  


Entitlement to a rating in excess of 40 percent 

Treatment records in September 2001, June 2002 and March 2003 
found the veteran's back condition to have an intact range of 
motion, adequate muscle tone and no deformities and each 
record failed to detect any gross motor or sensory deficit.

Nevertheless, at a VA examination in February 2003, the 
veteran complained about lower back pain which radiated to 
his lower extremity.  The veteran denied fecal or urinary 
incontinence, but range of motion testing showed flexion of 
his lumbosacral spine to only 19 degrees.  The examiner also 
noted that the range of motion was limited to that point by 
pain, but opined that it was not additionally limited by 
fatigue, weakness, or lack of endurance.  There was also no 
indication of ankylosis found.  Neurologically, the veteran 
was found to have intact sensory examination, pinprick, light 
touch tests, his deep tendon reflexes were +3 patellar and +2 
Achilles bilaterally, and the manual muscle test was 5/5.

In April 2004, the veteran was treated again by Dr. Irizarry 
who indicated that the veteran's back pain had not improved; 
and the veteran was noted to have only 20 degrees of flexion 
and he had difficulty squatting and kneeling.

The veteran underwent another VA examination in October 2005 
at which there was no sign of urinary or fecal incontinence.  
The veteran reported weekly foot and leg weakness, and he was 
noted to constantly have numbness in his lower extremities, 
although there was no evidence of resultant falls.  The 
veteran was noted to have severe flares of back pain each 
week which would last several days.  However, the examiner 
indicated that the veteran had not been prescribed any bed 
rest to treat his IVDS in the past year; and no ankylosis was 
observed at the examination.  Range of motion testing 
indicated that the veteran had flexion to 50 degrees which 
diminished to 40 degrees upon repetitive motion due to pain, 
fatigue, weakness, and lack of endurance.  Additionally, the 
veteran was found to be impaired in his lower left extremity 
to pinprick and light touch.

Dr. Santiago submitted a statement in March 2005 in which he 
suggested that the veteran should be rated at 60 percent for 
IVDS, based on the veteran's missing work, and his 20 year 
history of back problems.  However, Dr. Santiago failed to 
point to any treatment records which specifically prescribe 
bed rest, and the only reference to bed rest in the veteran's 
claims file was a September 2000 treatment record which 
recommended bed rest until that evening.  Given that the 
October 2005 VA examination indicated that the veteran had 
not been prescribed bed rest at all in the past 12 month 
period, the evidence fails to show that the veteran warrants 
even a compensable rating under the current regulations 
governing IVDS.

The evidence also fails to show that the veteran warrants a 
rating in excess of 40 percent under the old criteria for 
IVDS either, as the private and VA examinations failed to 
show failed to show pronounced IVDS manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

With regard to the orthopedic evaluation of the veteran's 
condition, a rating in excess of 40 percent is not available 
under either the old or revised rating criteria in the 
absence of ankylosis, which has not been shown in this case 
by any medical record.  As such, a rating in excess of 40 
percent for the orthopedic manifestations of the veteran's 
back disability is not available.  

Nevertheless, the rating schedule directs that in addition to 
the orthopedic manifestations of a spinal disability, the 
revision to the spinal regulations, effective September 23, 
2002, requires the Board to consider impairment from a back 
disability by combining the chronic orthopedic and neurologic 
manifestations of the disability.  

Under 38 C.F.R. § 4.124a, DC 8520 mild incomplete paralysis 
of the sciatic nerve is rated at 10 percent, while moderate 
incomplete paralysis warrants a 20 percent rating. 

In this case, treatment records as early as 1996 describe 
pain radiating from the veteran's back into his legs, and in 
July 1998, the veteran was diagnosed with radiculopathy.  A 
November 1998 nerve conduction study was normal, but the EMG 
displayed findings which were consistent with a L5 root 
injury.  Additionally, the veteran showed no evidence of 
entrapment neuropathies, peripheral neuropathy, or lumbar 
radiculopathy at a private neurology consult in August 2001.  
While the veteran did not show any bowel or bladder 
dysfunction on VA examinations in 2003 or 2005, he did 
describe (at his 2005 VA examination) constant numbness, 
paresthesias, unsteadiness, and weekly weakness in his legs 
and feet; and he indicated that the pain and weakness 
generally radiated into his legs (in the left more than the 
right).  The examiner noted that the veteran could walk 1/4 of 
a mile without assistance of any devices.  The sensory 
examination showed impairment in the left lower extremity 
with both pinprick and light touch tests.  However, there was 
no impairment in the right lower extremity shown and muscle 
tone was normal bilaterally.  As such, the evidence shows 
that the veteran has mild incomplete paralysis of the sciatic 
nerve in his left lower extremity, but no such evidence of 
impairment of the right sciatic nerve.  The symptomatology in 
the left leg is not however of such severity so as to warrant 
a moderate rating.  The veteran can walk without any 
assistance, and he does not display any of the classic signs 
of neurological impairment such as bowel or bladder 
dysfunction; additionally, neurological testing failed to 
show any impairment in 2001.  

Based on the consistent diagnosis of radiculopathy throughout 
the veteran's medical records, a separate 10 percent rating 
is assigned for the veteran's left leg as September 23, 2002, 
the date the new back regulations took effect.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  By this, and by previous 
letters, and the statements of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
Social Security Administration records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran testified at a hearing before the RO and was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his back disability increased 
in severity was needed, and he has been provided with ample 
time and assistance to acquire any available evidence.  As 
such, he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, in light of the denial of the veteran's 
service-connection claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in adjudicating that appeal.


ORDER

Service connection for a cervical spine disability is denied.

A rating in excess of 10 percent for myositis prior to July 
8, 1998 is denied.  

A 40 percent rating is assigned for myositis, effective July 
8, 1998.

A separate 10 percent rating is assigned for mild incomplete 
paralysis of the left lower extremity, effective September 
23, 2002.


REMAND

The veteran contends that he is unemployable due to his 
service-connected disabilities, which are: myositis, 
radiculopathy of the left lower extremity, and a forehead 
scar.  His combined rating is 50 percent.

The veteran last worked fulltime in September 2002 at the 
postal service.  Records reflect that his retirement was 
associated with a disability.

The veteran's file is void of a VA examination following the 
veteran's retirement from the postal service, which addresses 
the effects of the veteran's service-connected disabilities 
on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination.  The examiner should 
indicate, without taking the veteran's age 
into account, whether the veteran is 
precluded from obtaining or maintaining 
any gainful employment (consistent with 
his education and occupational experience) 
solely due to his service-connected 
disabilities (lower back and facial scar).  
Any conclusion should be supported by a 
full rationale.

2.  When the development requested has 
been completed, the claim should be re-
adjudicated.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 510
9B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


